department of the treasury internal_revenue_service washington d c significant index no date may contact person 1d number telephone number employer_identification_number dear sir or madam this refers to a letter dated date requesting an advance_ruling pursuant to sec_1_507-2 e of the income_tax regulations pertaining to a proposed termination of your status as a private_foundation sec_4942 of the internal_revenue_code during the advance_ruling period you have also requested a ruling concerning the application of the information provided indicates that you have been recognized as exempt from federal ina income_tax as an organization described in sec_501 c of the internal_revenue_code letter dated date the district_director brooklyn new york determined that you are a private_foundation within the meaning of sec_509 a of the code based upon the information submitted we have concluded that you can reasonably be expected to terminate your private_foundation_status and become a supporting_organization described in sec_509 a of the code after amendments to your articles of incorporation have been filed with the appropriate officials of your state you will notify your key district_director that you will begin a 60-month after that notification and for a continuous termination of your private_foundation_status month period thereafter you will operate as other than a private_foundation as an organization described in sec_509 a of the code b a iii you must file within days after the expiration of the 60-month period such information with the district_director as is necessary to make a final_determination as to your status under sec_509 in order to comply with the requirements under section upon receipt of this ruling you will file an appropriate consent under sec_6501 c of the code to extend the period of limitation of assessment of tax due under sec_4940 of the code pursuant to sec_1_507-2 of the regulations for purposes of sec_170 sec_545 sec_556 bi2 c a and grants or contributions to you as an organization which has obtained this ruling will be treated as made to an organization described in sec_509 until notice that such advance_ruling is being revoked is made to the public such as by publication in the internal_revenue_bulletin however if the grantor or contributor was responsible for or aware of the act or failure to act that the preceding sentence shall not apply 27i resulted in your failure to meet the requirements of sec_509 of the code or acquired knowledge that the internal_revenue_service had given notice to you that your advance_ruling would be revoked please be advised that prior to the making of any grant or contribution which allegedly will not result in the grantee’s failure to meet the requirements of sec_509 a or you the potential grantee organization may request a ruling whether such grant or contribution may be made without failure you may file such request with your key district_director and the grantor may rely upon such favorable ruling if issued for purposes of sec_170 sec_545 sec_556 sec_642 sec_4942 sec_4945 sec_2055 sec_2106la and the issuance of such a sole discretion of the commissioner ruling will be at the pursuant to the provisions of sec_1_507-2 of the regulations you cannot rely on this ruling consequently if you do not pay the tax imposed by sec_4940 of the code for any taxable_year or years during the 60-month period and it is subsequently determined that such tax is due for such year or years because you did not in fact complete a successful termination pursuant to sec_507 b and were not treated as an organization described in sec_509 of the code for such year or years you are liable for interest in accordance with sec_6601 for any amount of tax under sec_4940 which has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or period prior to the revocation of this ruling is due to reasonable_cause the penalty under sec_6651 with the same is true with respect to the tax respect the tax imposed by sec_4940 will not apply imposed by sec_4942 except that failure to pay in this case must be due to reasonable_cause this ruling is not sufficient in and of itself to create reasonable_cause even though you are treated as a non-private foundation for some purposes pursuant to sec_6033 and sec_6056 of the code you are still required to file annual return 990-pf page form_990-pf has a block to indicate that you are in the process of terminating your private_foundation_status you should attach a copy of this ruling to each 990-pf you file during the month period of your termination of in the event you supply your key district_director within days from the end of your termination period with information that shows the termination was effective then you should file this applies even if the key district_director form_990 for the final year of the termination period has not affirmed that you have appropriately terminated your private_foundation_status by the time the return for the final year of termination is due sec_507 of the code provides that except as provided in sec_507 regarding or operation as public_charities an organization's status as a private_foundation is transfers to terminated only if either the organization notifies the service of its intent to terminate its status or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the service notifies such organization that it acts and in addition to or the tax under sec_507 is either paid or abated is liable for the termination_tax imposed by sec_507 by reason of such sec_507 of the code provides a procedure whereby a private_foundation can terminate its private_foundation_status without incurring tax under subsection c by i providing notice of its intent to terminate its private_foundation_status and ii operating as a public charity for a continuous 60-month period of sec_507 of the code imposes a tax on each private_foundation described in sec_507 a equal to the lower_of the aggregate tax_benefit resulting from the foundation’s sec_501 c status or the value of its net assets sec_1_507-2 of the regulations provides that any organization which fails to satisfy the requirements of sec_507 b b for the continuous 60-month period but does satisfy these requirements for any taxable_year or years during such 60-month period will be treated as a sec_508 a or organization for such taxable years and chapter shall not apply to such organization for any taxable_year within such 60-month period for which it does meet such requirements in addition sec_507 through sec_4942 of the code imposes taxes on a private foundation's failure to distribute income for charitable purposes since you will notify the service prior to the commencement of the 60-month termination period of your intent to terminate your private_foundation_status you will not be subject_to the provisions of chapter of the code including provisions of sec_4942 for any taxable_year within the 6o0-month period for which you operate as a public charity reg f because this letter could help resolve any questions about your exempt status and foundation in addition you should submit a copy of this status you should keep it letter to your key district_director when you file your notification of termination of private_foundation_status in your permanent records this ruling letter is directed only to the organization that requested it the internal_revenue_code provides that this ruling may not be used or cited by others as precedent sec_6110 of if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely rebet cleyenr g robert c harper jr id chief exempt_organizations technical branch
